June 14, 2011 VIA EDGAR AND OVERNIGHT DELIVERY Geoffrey Kruczek Securities and Exchange Commission Division of Corporation Finance treet, N.E. Washington, D.C. 20549 Re: Brainsway Ltd. Registration Statement on Form 8-A Filed on May 5, 2011 as amended on May 31, 2011 File No. 001-35165 Dear Mr. Kruczek: Brainsway Ltd. (the “Company”) hereby requests the immediate withdrawal of its registration statement on Form 8-A (File No. 001−35165) filed with the Securities and Exchange Commission (the “Commission”) on May 5, 2011 and amended on May 31, 2011 (the “Form 8-A”) pursuant to Rule 477 of the Securities Act of 1933, as amended.Due to current market conditions in the United States, the Company has decided not to publicly offer the subject securities at this time and, therefore, wishes to withdraw the Form 8-A before it becomes effective.The Company hereby confirms that it has not sold any securities in connection with the Form 8-A.As discussed with the Staff of the Commission, the Company intends to re-file a new substantially identical registration statement on Form 8-A with the Commission relating to the same listing as soon as market conditions in the United States improve. If you have any questions with respect to this matter, please contact Cheryl V. Reicin of Torys LLP, the Company’s outside U.S. corporate counsel, at (212) 880-6067. Very truly yours, Brainsway Ltd. By: /s/ Uzi Sofer Uzi Sofer Chief Executive Officer cc: Amanda Ravitz Allicia Lam Kristin Lochhead Brian Cascio Russell Mancuso Jay Mumford (Securities and Exchange Commission) Yael Zeiger (Brainsway Ltd.) Cheryl V. Reicin (Torys LLP) Michael Rimon (Meitar Liquornik Geva & Leshem Brandwein) - 2 -
